Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Calvin W. Wood appeals the district court’s order denying relief without prejudice on his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wood v. Wood, No. 3:10-cv-00122, 2010 WL 2813760 (S.D.W.Va. July 16, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.